Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1, 11, 13-14, 16, 23-24, 29-31, 38-39, 41, 63, 68, 80, 93 and 95-106 are pending. Claims 100-106 have been added. Claims 10, 12, 15, 17-20, 26, 40, 43 and 94 have been cancelled. Claim 14 has been rejoined. Claims 63, 68 and 80 remain withdrawn as drawn to non-elected inventions. Claims 1, 11, 13-14, 16, 23-24, 29-31, 38-39, 41, 93 and 95-106 have been examined.
Information Disclosure Statements
The Information Disclosure Statements filed 03/09/2021, 08/20/2021 and 09/01/2021 have been considered by the Examiner.
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites “The method of claim 1, further comprising determining, by an image processing system, using the spectral reflectance image, a size of extracellular vesicles bound…” and the word “the” should be added so the claim reads “a size of the extracellular vesicles...”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 102 and 103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 102 is indefinite because the claim recites “the method of claim 102” and it is unclear from which claim these limitations are intended to depend from.
	Claim 103 is indefinite because the claim recites “the method of claim 13, further comprising using a forward model” and it is unclear what the “forward model” is referring to. A review of the specification did not provide further clarity as to what this forward model is – for example, is it is a forward model analysis program or a forward model of light scattering analysis or a physical forward model of detection on the substrate? Clarification is required.

Response to Arguments
	Applicant’s response filed 03/09/2021 has been considered and found to be persuasive. Cancellation and amendments of claims have overcome the non-prior art rejections present in the non-final rejection. Regarding the prior art rejections, applicant’s arguments were also found to be persuasive as the references do not teach or suggest varying the thickness of the partially transparent layer to arrive at the claimed thickness.  As such, claims, 1, 11, 13-14, 16, 23-24, 29-31, 38-39, 41, 93, 95-101 and 104-106 are found to be allowable. Claims 102-103 are rejected, as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641